STRAUP, J.
I fully concur with all the conclusions. I wish only to add that I think this not an action of deceit in tort, but one for an informal rescission of a contract at law upon alleged grounds of misrepresentations and fraud, and for a recovery of what the plaintiff parted with under, or by reason of, the contract. I, too, think it is the duty of the court in its charge to dearly define and state to. the jury the issues submitted to them. "When such issues are dearly and concisely stated in the pleadings, and in ordinarily intelligent language, the court, of course, may state them to the jury in the language of the pleadings. If, however, the issues are stated in the pleadings, in language of more or less uncertain or doubtful meaning, or difficult of ordinary comprehension, or “so smothered in verbiage, clogged and cloaked with matters of evidence and conclusions of law, as to require a hunt for the issue known to be lurking somewhere in the depths of literary foliage” (Harris, Docket No. 29), as they sometimes are, the court, instead of stating the issues in such language, should determine what the real issues are as presented by the pleadings, and specifically and clearly in its own language define and state them to the jury.
The statement of the issues here in the language of the pleadings is not open to this objection, and is in accordance with the rule heretofore announced by us.